WARD, Judge.
Louis Pipkins was convicted by a jury of armed robbery. The State charged that Pipkins was also a multiple offender. After a hearing on that issue, the Trial Judge found he was a multiple offender and sentenced Pipkins to thirty-three years at hard labor without benefit of parole, probation, or suspension of sentence. Pipkins appeals and asks that we review the record for errors patent. There are none.
We have also reviewed the record for sufficiency of evidence to support the appellant’s conviction. State v. Raymo, 419 So.2d 858 (La.1982). We find that viewing the evidence in the light most favorable to the prosecution, a rational finder of fact could have found that each and every element of armed robbery had been proven beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 309, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979); State v. Fuller, 414 So.2d 306, 310 (La.1982).
The conviction and sentence are affirmed.
AFFIRMED.